DETAILED ACTION
This Office action is in response to the amendment filed on 03/02/2021. Claims 1-8, 11-15, and 17-20 are pending. Claims 7 and 15 have been amended. Claims 9, 10, and 16 have been cancelled. 

The previous 35 USC 112 rejection of claim 7 is withdrawn in light of Applicant’s amendment of said claim.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Oltmans on 06/07/2021.
The application has been amended as follows: 
Claim 13.    A lifting fixture securable to a lifting machine adapted for lifting/manipulating corresponding tier sections for assembly/disassembly of a modular auditorium comprising:
a plurality of tubes parallel to one another and connected to a first fixture portion and a second fixture portion, the plurality of tubes adapted to be selectively secured to the lifting machine, the first fixture portion and the second fixture portion including a 
wherein the second fixture portion including a plurality of beams connected to the plurality of tubes;
wherein the plurality of beams and the plurality of tubes define an L-shape; and
wherein . 

Claim 17. The lifting fixture of claim 13, wherein 

Allowable Subject Matter
Claims 1-8, 11-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Upon further.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633